Burglary. The case is companion to Conway's case, ante, p. 327. The case was tried before Hon. Charles F. Clint, sitting as special judge of the Fourteenth District. Objection was made by plea to his trying the cause. The record discloses that the regular judge of the district, Hon. R.E. Burke, was unwilling to preside as judge of said court, and so announced, and thereupon the members of the bar proceeded under the statute to elect a special judge, Charles F. Clint being elected. This proceeding was authorized by the statute (Rev. Stats., art. 1094), and there was no error in overruling the plea.
A continuance was asked on account of the absence of a witness (Smith), and refused. The evidence of this witness was commented on in the opinion in Conway's case, and, as the case will be reversed, we need not notice it further. The same may be said of the objections to the testimony of Sheriff Cabell.
In the opening argument counsel for the State said: "We have proved where the defendant was on the 29th, 30th, and 31st of January, 1893, and the 1st, 2d 3rd, and 4th of February, 1893, and we have shown by the witness Forrester that the defendant was present and committed this burglary;" and then, facing the defendant, said: "Now, where does he say he was if he was not there?" On objection being made, the court admonished the counsel not to refer to that, and told the jury not to consider it. It seems from this that the trial judge understood the counsel to be referring to the fact that defendant had the opportunity to testify with regard to this matter and had not availed of the privilege. We think the remarks bear this construction, and under repeated decisions the allusion is cause for reversal; and the fact that the court rebuked them, and withdrew them from the consideration of the jury, does not cure the vice.
Again, in the closing argument the county attorney expressed the opinion that the defendant was guilty, and said: "If you convict, defendant has a right to make a motion for a new trial, and if that is overruled by Judge Clint, he has a right to appeal his case to a still higher court for them to say whether or not the conviction should stand; but, gentlemen, if you acquit this defendant the State can do no more; she can't move for a new trial, neither can she appeal; she will have to stand tied by your verdict, and who knows the house that *Page 335 
will be next entered by this burglar, and the murder that might be committed, and the outrage that might be perpetrated, to carry out his foul purpose?" An objection was made; the court permitted the same to go unrebuked. Such remarks were held cause for reversal in Crow's case, ante, p. 264.
The judgment is reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring.